         Case 1:14-cr-00332-PAE Document 166 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                     14-CR-332-02 (PAE)
                       -v-
                                                                            ORDER
 JOHN GARNER,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court today, on the joint application of the parties, dismissed Count 2 of the

Indictment, as infirm in light of United States v. Davis, 139 S. Ct. 2319 (2019). The Court then

resentenced defendant Garner, based on his previous guilty plea to Count 1. As a result of the

order dismissing Count Two, the Court dismissed the motion at Dkt. No. 95 as moot.


       SO ORDERED.


                                                       
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: February 11, 2021
       New York, New York
